Title: To George Washington from Anthony Heusler, 20 August 1797
From: Heusler, Anthony
To: Washington, George



Sir!
Baltimore 20th August 1797.

Agreable to your Exelencies ordre I have the honnour to informe you that I am rady to go into your service, and Dew not pretant to pointe out to you anny new Rouls, but will satisfay my self white the same apointements as your other Gardner Injoire now, only white that Tiferance, to Recive frome your Exelencies an Ecquivalent of the amaunte of seele mad Yearly which will not bee any more. I Iam persuaded that your Generosity will provid so fare for me as to be able to Leave white my familie, and to give an Aducation to my Children. I on my side will neglecte Nothing in ordre to provide for your table as plentifuly as will be necessarie. your Exelencies will bleas to give your ordrs to me what time I Cane Come, mean time I have the honnour to be white Due Respect your Exelencise Most obediant humble Servant

ant: heusler.


Bleas to Directe to Man: Heuisler Nurserie & seeds man Baltimore.

